                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MARCUS HUNT,                                 )
                                             )
                                             )
               Plaintiff,                    )      Case No. 4:20-cv-01233
                                             )
v.                                           )
                                             )
STEVEN OGUNJOBI, ET AL.                      )
                                             )
               Defendants.                   )


           NOTICE OF FILING NOTICE OF REMOVAL IN STATE COURT

       COME NOW Defendants Stephen Ogunjobi and Jacob Stein (collectively referred to

herein as “Defendants”), pursuant to Local Rule 2.03, and provide proof of filing Defendants’

Notice of Removal with the Clerk of the 22nd Judicial Circuit Court of Missouri and proof of

service on counsel for Plaintiffs (See Ex. A, Notice to State Court of Filing Notice of Removal,

Ex. B, Notice of Removal, and Ex. C, Electronic Filing Certificate of Service).

                                             Respectfully submitted,

                                             JULIAN BUSH
                                             CITY COUNSELOR

                                             /s/ Erin K. McGowan
                                             Erin K. McGowan, #64020 MO
                                             Associate City Counselor
                                             City Hall, Room 314,
                                             St. Louis, MO 63103
                                             314.622.3361
                                             FAX: 314.622.4956
                                             McGowanE@stlouis-mo.gov
                                             Attorneys for Defendants
                                CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020 the foregoing Notice was filed with the

Court for service by means of Notice of Electronic Filing and sent via email and U.S. mail to:

       Jase Carter
       3407 S. Jefferson Ave., #109
       St. Louis, MO 63118
       jase@carterfirm.law
       Attorney for Plaintiff



                                                     /s/ Erin K. McGowan
